DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for operating an electrosurgical system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux 2013/0289591 (herein referred to as “Boudreaux”).
6.	Regarding Claim 1, Boudreaux teaches an electrosurgical system comprising:
An electrosurgical device (Fig. 16, ref num 1004 and 1006) operable in at least one of a monopolar mode and a bipolar mode (para 0006)
An accessory charging circuit (Fig. 17, ref num 1008)
An electrosurgical unit (Fig. 16 ref num 1000) electrically coupled to the electrosurgical device and the accessory charging circuit (Fig. 16 ref num 1008/1010, para 0261-0262), the electrosurgical unit providing one of a monopolar RF energy signal and a bipolar RF energy signal to the electrosurgical device (para 0261 “module  may generate a drive signal or signals with output power sufficient to perform bipolar electrosurgery using radio frequency”) corresponding with an activated mode (para 0257 “generator maybe activated to provide the drive signal”) and a bipolar signal to the accessory charging circuit (para 0256, ref num 1008, “the ultrasonic generator module 1008 may produce a drive signal or signals of particular voltages, currents, and frequencies”).
7.	Regarding Claim 3, Boudreaux teaches the accessory charging circuit is electrically coupled to the electrosurgical unit via cabling (Fig. 16 and 17, cable shown connecting the unit to the device in which the accessory charging circuit resides in).
8.	Regarding Claim 4, Boudreaux teaches the accessory power/control circuit electrically coupled to the accessory charging circuit (ref num 1002, Fig. 16).
9.	Regarding Claim 5, the accessory power/control circuit is co-located with the electrosurgical device (Fig. 16, ref num 1002 is located with electrosurgical devices 1004, 1006 which would be considered “co-located” with one another).
10.	Regarding Claim 6, Boudreaux teaches the accessory charging circuit is remote from the electrosurgical device (Fig. 16 shows how the unit holding the accessory charging circuit is remote from the device(s) 1006/1004, meaning they do not reside in the same single device).
11.	Regarding Claim 7, Boudreaux teaches the electrosurgical unit provides one of the bipolar signal and the bipolar RF signal energy at a time (para 0261 “electrosurgery/RF generator module may generate a drive signal or signals with output power sufficient to perform bipolar electrosurgery using radio frequency energy…may be configured for therapeutic purposes by applying electrical energy”; Fig. 20 and 21, ref num 1300, para 0316 “logic flow diagram 1300 of signal evaluation tissue algorithm…shows the application of a “time to wait” parameter 1305”, this represents the “time” that a bipolar and RF bipolar signal are actuated).
12.	Regarding Claim 9, Boudreaux teaches the electrosurgical device and the accessory charging circuit are coupled together via a cable (electrosurgical device 1004/1006, accessory charging circuit 1008 which resides within the generator 1002, which is connected by cable to the device, see Fig. 16 and 17). And the cable is coupled to a combination output connection on the electrosurgical unit (Fig. 17, 1010, para 0261 “module 1010 may generate a drive signal or signal with output power”).

13.	Claims 11-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by another embodiment of Boudreaux.
14.	Regarding Claim 11, the second embodiment of Boudreaux teaches an electrosurgical unit (Figs. 16, 17, 19 ref num 1000) suitable for coupling to an electrosurgical device (Fig. 16, 17, 19 ref num 1006, is coupled via cable to the unit 1000) and an accessory charging circuit (Fig. 16, 17, 19 ref num 1002), the electrosurgical unit comprising:
	Bipolar circuitry to provide a bipolar energy signal and a bipolar RF energy signal (Fig. 16, 17, 19; para 0261 “generator 1002 may be configured for therapeutic purposes by applying electrical energy to the tissue sufficient for treating the tissue; para 0266, “the generator 1002 is used in conjunction with the device 1006, the output control signal may supply electrical energy (e.g. RF energy)”).
	Logic circuitry (Fig. 19, ref num 1066 logic device) operably coupled to the bipolar circuitry (Fig. 19, logic device connected to the bipolar circuits) to selectively output one of the bipolar energy signal and a bipolar RF energy signal in response to an activation signal based on whether the electrosurgical device is to be configured in bipolar mode (para 0271 “logic device by virtue of controlling the input of power amplifier, may therefore control any number of parameters of drive signals appearing at the drive signal outputs”, therefore it can selectively output the energy signals).
15.	Regarding Claim 12, Boudreaux teaches the logic circuitry is operable coupled to an output connection (Fig. 16 and 19 1002 is connected to output device 1047, logic circuitry is within 1002).
16.	Regarding Claim 13, Boudreaux teaches the logic circuitry and output connection are operably coupled to a monopolar active signal circuit (para 0269 “FIG. 19, the generator 1002 may comprise a patient isolated stage 1052 in communication with a non-isolated stage 1054..to define drive signal outputs 1060a, 1060b, 1060c for outputting drive signals to different surgical devices, such as, for example, an ultrasonic surgical device 1004 and an electrosurgical device 1006. In particular, drive signal outputs 1060a, 1060c may output an ultrasonic drive signal”).
17.	Regarding Claim 15, Boudreaux teaches the logic circuitry is operably connected to switching circuitry (footswitch 1020, footswitch cable 1022, Fig. 17 and 19) to selectively output the one of the bipolar energy signal and the bipolar RF energy signal in response to the activation signal (para 0257, “in addition, or instead of the footswitch 1020, some forms of the ultrasonic device 104 may utilize one or more switches positioned on the hand piece that when activated may causes the generator to activate the transducer” in which it can be selected which type of energy is outputted).
18.	Regarding Claim 17, Boudreaux teaches the activation signal is provided from the electrosurgical device (para 0257 “in addition, or instead of the footswitch 1020, some forms of the ultrasonic device 104 may utilize one or more switches positioned on the hand piece that when activated may causes the generator to activate the transducer”).

19.	Claims 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates 2015/0190189 (herein referred to as “Yates”).
20.	Regarding Claim 22, Yates teaches an electrosurgical system, comprising:
An electrosurgical device operable in at least one of a monopolar mode and bipolar mode (Fig. 14, ref num 1306, electrosurgical devices capable of being in monopolar mode and bipolar mode para 0002).
An electrosurgical unit (Fig. 14, generator 102) electrically coupled to the electrosurgical device (Fig. 14, electrically connected through ref num 1350, 1354).
An accessory charging circuit (energy harvesting circuit 1302), the accessory charging circuit including a rectification circuit (Fig. 14, rectifier 1312) electrically coupled to the electrosurgical unit (Fig. 14, cables connecting the devices) and an energy storage element electrically coupled to the rectification circuit (para 0076, “charge signal is an alternating current signal, the energy harvesting circuit 1302 may comprise a rectifier 1312 to convert the charge signal from alternating current to direct current; para 0077, “energy storage device 1314”, all are electrically connected to one another, Fig. 14).
21.	Regarding Claim 23, Yates teaches the energy storage element includes a rechargeable battery or capacitor (para 0077, “energy storage device 1314 comprises a bank of super capacitors”).
22.	Regarding Claim 24, Yates teaches an accessory charging circuit (charge managing circuit 1316) includes a charge limiting circuit electrically connected between the rectification circuit and the energy storage element (Fig. 14, para 0077 “charge management circuit 1316 may comprise a balancing module 1360 for balancing the charge across each of the capacitors during charging).
23.	Regarding Claim 25, Yates teaches the rectification circuit is electrically coupled to the electrosurgical unit to receive a bipolar energy signal (Fig. 14, rectifier 1312, electrosurgical unit/generator 102, generator to receive the bipolar energy signal, para 0057 “generator module may generate a drive signal or signals with output power sufficient to perform bipolar electrosurgery using RF energy”).
24.	Regarding Claim 26, Yates teaches the energy storage element is electrically coupled to an accessory power/control circuit (Fig. 14, energy storage element 1314, energy harvesting circuit 1302, para 0081 “electrosurgical device 1306 may comprise various powered components that may draw power from the energy harvesting circuit 1302”).

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26.	Claims 2, 10, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux.
27.	Regarding Claim 2, Boudreaux teaches the bipolar signal is of a relatively lower voltage than the bipolar RF energy signal (para 0256 “drive signal from 1008 is 55.5 kHz”, Figs. 4-8, ref num 310, when the signal is around 55.5 kHz, the voltage ranges from 25 V to 150 V; para 0009 “RF energy is in the range of 300 kHz to 1MHz”).  It would be reasonable to assume as the frequency is higher from RF energy, then the predictable result of the voltage range would also be relatively higher than that of bipolar energy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux in order to have the bipolar voltage be relatively lower than the RF energy signal.
28.	Regarding Claim 10, the first embodiment of Boudreaux (Claims 1-7 and 9) fails to teach the cable includes a first set of conductors electrically coupled to the accessory charging circuit.
However, the third embodiment of Boudreaux teaches the cable includes a first set of conductors electrically coupled to the accessory charging circuit (para 0197 “cable 504 comprises multiple electrical conductors”) and a second set of conductors electrically coupled to the electrosurgical device (para 0288, “such as one of the conductors used to transmit interrogation signals from the signal conditioning circuit 2002 to a control circuit in a hand piece).  The conductors can provide the function of applying voltage to the tissue and as well as provide a path for the returning current from the tissue.  This aids with the treatment to the target tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Boudreaux to incorporate the conductors taught by the second embodiment of Boudreaux.
29.	Regarding Claim 16, Boudreaux teaches the switching circuitry includes an electrical relay (Fig. 16, 17, 19, footswitch 1020, footcable 1022).  It is known in the art that switch circuits contain relays, therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux in order to have a switch that includes a relay.

30.	Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux and further in view of Wiener 2017/0090507 (herein referred to as “Wiener”).
31.	Regarding Claim 8, Boudreaux fails to teach the electrosurgical unit simultaneously provides the bipolar energy signal to the accessory charging circuit and a monopolar RF energy signal to the electrosurgical device when the electrosurgical device is activated in monopolar mode.
However, Wiener teaches the electrosurgical unit simultaneously provides the bipolar energy signal to the accessory charging circuit and a monopolar RF energy signal to the electrosurgical device when the electrosurgical device is activated in monopolar mode (para 0116, “the RF and ultrasonic signals may be provided alone or in combination and may be provided simultaneously. As noted above, at least one generator output can delivery multiple energy modalities (e.g. ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue”; para 0119 “As shown in FIG. 8, the generator 500 comprising at least one output port can include a power transformer… to provide power in the form of one or more energy modalities, such as ultrasonic, bipolar or monopolar RF…, to the end effector depending on the type of treatment of tissue being performed…generator 500 can deliver energy with higher voltage and lower current to drive an ultrasonic transducer”).  It is also taught by Wiener that the generator may be selected for both therapeutic and non-therapeutic functions, such as measuring tissue impedance, which is achieved by having different types of energies supplied simultaneously.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Wiener and simultaneously supply the signals to the respective instruments and units. 
32.	Regarding Claim 14, Boudreaux fails to teach the output connection simultaneously provides a monopolar RF energy signal and the bipolar energy signal.
However, Wiener teaches the output connection simultaneously provides a monopolar RF energy and the bipolar energy signal (para 0116, “the RF and ultrasonic signals may be provided alone or in combination and may be provided simultaneously. As noted above, at least one generator output can delivery multiple energy modalities (e.g. ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others) through a single port and these signals can be delivered separately or simultaneously to the end effector to treat tissue”). It is also taught by Wiener that the generator may be selected for both therapeutic and non-therapeutic functions, such as measuring tissue impedance, which is achieved by having different types of energies supplied simultaneously.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boudreaux to incorporate the teachings of Wiener and simultaneously supply the signals to the respective instruments and units. 


Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794